Citation Nr: 0122738	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left shoulder injury with arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1984.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO), which, in pertinent part, denied 
ratings in excess of 10 percent for the veteran's bilateral 
shoulder and foot and ankle disabilities.  A hearing was held 
at the RO before the undersigned Board Member in June 2000.

During the pendency of this appeal, a May 2001 rating 
decision granted 20 percent evaluations for the veteran's 
bilateral foot and ankle disabilities.  Inasmuch as the 
veteran, by and through his representative, asserted at his 
Travel Board hearing that 20 percent ratings should be 
assigned for his bilateral foot and ankle disabilities the 
May 2001 RO decision granting such ratings represents a full 
grant of the benefits sought and, therefore, they are not 
before the Board for appellate consideration.

In July 2000, the Board remanded this claim to the RO for 
additional development, including consideration of additional 
evidence.  VA examination was performed and the report and 
additional VA medical records were associated with the 
veteran's claims file.  The appeal is now before the Board 
for consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's left shoulder disability is manifested by 
bursitis, rotator cuff tendonitis, degenerative arthritis and 
pain causing mild functional impairment; arm motion is 
possible to the shoulder level.

3.  The veteran's right shoulder disability is manifested by 
bursitis, rotator cuff tendonitis, degenerative arthritis and 
pain causing mild functional impairment; arm motion is 
possible to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left shoulder injury with arthritis have not been met.  
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5003-
5010-5201 (2000).

2.  The criteria for a rating in excess of 10 percent for 
right shoulder arthritis have not been met.  §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5003-5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, this liberalizing legislation also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by the VCAA.  The Board does not know of any 
additional relevant evidence, which is available.  The Board 
also finds that requirements regarding notice, which must be 
provided to the veteran pursuant to the VCAA, have been 
satisfied by the October 1998 statement of the case and the 
May 2001 supplemental statement of the case provided to the 
veteran by the RO.  The recent VA radiographic, outpatient 
treatment and September 1998 and November 2000 VA examination 
reports, which evaluated the status of the veteran's 
disabilities, are adequate for rating purposes and another 
remand is not warranted.

Service medical records show that the veteran was treated for 
a dislocated right shoulder in July 1974 and a trick right 
shoulder was noted in a November 1976 examination report.  He 
injured his right shoulder again in May 1979 and his left 
shoulder in May 1981.  April 1980 X-rays reflect degenerative 
changes to the right acromioclavicular (AC) joint.  A 
February 1983 record indicates that the veteran was treated 
for an injury to the left shoulder.  An April 1983 treatment 
record indicated a possible rotator cuff tear to the left 
shoulder, but a May 1983 left shoulder arthrogram was normal.  
The veteran's September 1984 retirement examination report 
noted degenerative arthritis of both shoulders.  A November 
1984 treatment record shows the veteran was placed on a 
permanent physical profile for degenerative arthritis of the 
shoulders, right greater than left.

The veteran filed a claim for service connection for both 
shoulders, ankles and feet soon after separating from 
military service.  In a February 1985 rating decision, the RO 
granted service connection for degenerative changes to the 
right shoulder, for residuals of a left shoulder injury with 
degenerative changes, and for residuals of shotgun wounds to 
both feet and ankles with retained metallic foreign bodies, 
and assigned four separate 10 percent ratings for a combined 
40 percent disability rating, effective from discharge.  
These ratings remained unchanged until a May 2001 rating 
decision, when the RO assigned separate 20 percent ratings 
for the veteran's bilateral foot/ankle disabilities.

At a September 1998 VA examination, the veteran complained of 
joint pains and difficulty sleeping due to pain, particularly 
shoulder pain.  He reported that he would have recurrent pain 
in his shoulder joints if he tried to do any prolonged work 
overhead and that he could lift about 40 to 50 pounds.  
However, the veteran added that he had chronic pain in his 
right elbow joint with attendant functional loss in the right 
upper extremity.  On examination, both shoulder joints 
appeared normal in size and shape with full range of motion.  
He had no crepitus palpable in the left shoulder and minimal 
crepitus in the right shoulder.  There was good muscular 
development and strength in the shoulder girdle muscles with 
no tenderness on palpation of the shoulders.  The veteran did 
not complain of pain with shoulder movement.  Shoulder X-rays 
were negative, showing no fracture, dislocation, or other 
bony abnormalities; soft tissues were unremarkable.  The 
impression was symptomatic shoulders without any objective 
changes on the left and minimal objective changes on the 
right with mild functional loss, secondary to shoulder pain.

VA treatment records from November 1998 to February 2000 show 
complaints of joint pain, particularly in his feet and hips, 
in January, May and November 1999 and February 2000.  In 
November 1999 and February 2000, the veteran's extremities 
were warm without edema and his pulses were 2+.  The 
assessment was bilateral foot pain.  

At an April 2000 Travel Board hearing, the veteran testified 
that he had recently been seen at the VA Medical Center 
(VAMC) for his feet and ankles; that they were much worse; 
that he had difficulty getting out of bed and chairs; that he 
had to wear Dr. Scholl's shoes with two pairs of inner soles 
for walking; that he had lost sensory perception in his toes; 
that he had a large lump on the bottom of his right foot, 
which he claimed was arthritis and was exceptionally painful; 
and that some of his toes were stiff.  He added that he had 
received a permanent 3 profile on his shoulders and feet in 
1984 before he retired from the Army.  The veteran did not 
testify about his shoulders, allowing his appeal on that 
issue to be based on the evidence of record.

At a November 2000 VA examination, the veteran was noted to 
be right-handed and to have had a history of multiple traumas 
as an Army parachutist.  He reported that he was able to 
sleep for one hour on each shoulder.  The veteran indicated 
that after his discharge he was in an automobile accident and 
his left shoulder was slammed into the door.  He reported no 
swelling, redness, heat or decrease in sensation in the upper 
extremities.  However, the veteran indicated that he had 
slight muscle weakness but was able to use an automatic 15-
pound nail gun for 30 minutes.  He reported no numbness but 
increased shoulder pain once or twice weekly secondary to 
muscle spasms after using a nail gun for 30 minutes.  His 
shoulder pain rated a 7 on a scale of 1 to 10.  On 
examination, the veteran had normal gait and posture.  He had 
normal range of motion with positive deltoid bursa pain and 
pain to anterior and posterior of his right shoulder.  Right 
shoulder pulses were 2+, ulnar and radial, with good 
capillary refill and no decrease in sensation, proprioception 
or vibratory.  Range of motion for both shoulders was: 
forward flexion to 180 degrees (right) and to 170 degrees 
(left), extension to 30 degrees, abduction to 180 degrees, 
adduction to 0 degrees, and internal and external rotation to 
90 degrees.  He had positive left shoulder pain upon 
palpation of the shoulder girdle, anterior to posterior and 
deltoid bursa.  Left shoulder pulses were 2+, ulnar and 
radial, with no significant decrease in muscle strength.  The 
diagnoses included bursitis, rotator cuff tendonitis, and 
degenerative joint disease of the shoulders.

The veteran asserts that he has increased pain in his 
shoulders and that his service-connected disorders are far 
more disabling than the current disability ratings indicate.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After a careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2000).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, which would be rated 
noncompensable under a limitation-of-motion diagnostic code, 
a 10 percent rating may be assigned for each major joint 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The Board further observes 
that painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-rays, is 
deemed to be limited motion and entitled to a minimum 10- 
percent rating even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The veteran's right shoulder disability has been rated at 10 
percent under Diagnostic Codes 5003-5203, and the veteran's 
left shoulder disability has been rated at 10 percent under 
Diagnostic Codes 5010-5203.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5203 (2000).  Under Diagnostic Code 5203, a 
shoulder disability rating is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable; a 20 percent rating is 
assignable when there is loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2000).  However, no physician has 
indicated that the veteran has a malunion or nonunion, 
without loose movement, of the clavicle or scapula.  Thus, 
the Board finds that, based on X-ray findings of arthritis, 
the veteran's shoulder disabilities are more appropriately 
rated under Diagnostic Codes 5003-5010, 5201.  Limitation of 
motion of the major or minor arm is rated 20 percent when 
limited at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2000).

The Board notes that X-rays have confirmed degenerative 
arthritis of the AC joint in both shoulders; however, the 
record does not reflect treatment for the veteran's shoulder 
disorders even though the veteran has alleged an increase in 
his shoulder pain.  Range of motion for both shoulders was 
essentially full: forward flexion to 180 degrees (right) and 
to 170 degrees (left), extension to 30 degrees, abduction to 
180 degrees, adduction to 0 degrees, and internal and 
external rotation to 90 degrees.  An evaluation of 10 percent 
is warranted because the evidence shows pain on motion and X-
ray findings of arthritis.  But, in the absence of evidence 
of ankylosis of the scapulohumeral articulation, dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement, and without evidence of 
limitation of motion of the arm at or near the shoulder 
level, the Board is without a basis to assign any higher 
ratings for the veteran's shoulder disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5203 (2000).  
Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for either shoulder.

Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for 
evaluation on an extraschedular basis.  For example, it has 
not been shown that any of the veteran's service-connected 
disabilities has resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

ORDER

Entitlement to a rating in excess of 10 percent for a left 
shoulder injury with arthritis is denied.

Entitlement to a rating in excess of 10 percent for right 
shoulder arthritis is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

